Citation Nr: 0524701	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-14 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.  His widow is the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for the 
cause of the veteran's death and entitlement to Dependents' 
Educational Assistance benefits under Chapter 35 of Title 38 
of the United States Code.  In April 2004, the veteran 
testified before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required of her.


REMAND

In the judgment of the Board, additional development is 
needed in this case.

Compensation may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2004).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  

The veteran died in June 2000; the cause of his death was 
cardiac arrhythmia.  At the time of his death, service 
connection had been established for PTSD.  A 50 percent 
rating had generally been in effect for PTSD since June 1993, 
and a 70 percent rating had generally been in effect since 
June 1995.  (On several occasions, temporary 100 percent 
ratings had been in effect for various periods of time based 
on hospitalizations for PTSD.  See 38 C.F.R. § 4.29 (2004).)  
Service connection had also been in effect since March 1996 
for residuals of a left ankle injury (generally 10 percent 
disabling, except for a temporary 100 percent rating based on 
hospitalization under 38 C.F.R. § 4.29) and for residuals of 
a right wrist injury (rated 10 percent).  Since March 1995, 
the veteran was also entitled to a total disability rating 
based on individual unemployability (TDIU rating).  

The veteran's available service medical records do not 
mention any cardiovascular symptoms or diagnoses.  However, 
the appellant's argument centers on the relationship of the 
veteran's death to a condition for which service connection 
has already been established, not on the existence of any 
cardiovascular problems during the veteran's active service.  
The appellant argues that the veteran's death from cardiac 
arrhythmia was a consequence of his service-connected PTSD.

Records from the late 1990s reflect ongoing treatment for 
numerous medical issues, including severe symptoms of PTSD.  
Symptoms included insomnia, night terrors, nightmares, anger, 
depression, hyperalertness, anxiety, feeling of impending 
doom, and isolative behavior.  An April 1996 VA PTSD 
evaluation also noted that the veteran had severe levels of 
anxiety and tension.  

During this timeframe, he was also treated for right wrist 
problems, severely disabling foot pain, hypertension, and 
heart disease.  According to a February 1996 VA progress 
note, cardiac catheterization had previously revealed up to 
70 percent coronary blockage.  

A February 1996 evaluation noted in connection with a 
diagnosis of PTSD that the veteran had a phobic response to 
the sound of helicopters, causing him to perspire profusely 
and to have tachycardia.

The appellant has submitted a September 2000 letter from a 
treating psychologist, Andrew F. Jensen, Jr. Ph.D, who had 
been treating the veteran for PTSD since 1993 after a 
referral from a veterans' outreach program.  The psychologist 
wrote that the veteran's "back surgery, extreme back and leg 
pain, and heart problems tended to intensify his emotional 
pain related to his [PTSD].  This resulted in a cyclical 
effect.  [The veteran's] emotional state would aggravate his 
physical condition and his pain in turn aggravated his 
[PTSD]."  The psychologist further stated that the veteran's 
"physical condition for the few years prior to his death was 
severe and tended to place another stressor upon him."  Dr. 
Jensen concluded as follows:

There is no doubt that the severe emotional 
deficits experienced by [the veteran] as the 
result of his PTSD, also impacted upon his 
physical condition.  In addition to the cyclical 
effect of his physical and emotional status, there 
were also psychosomatic factors with which he had 
to deal.  A Cardiologist can best determine the 
impact of his severe emotional state upon the 
heart condition that resulted in his death.  
Trauma, and the emotional impact it has upon a 
victim in the form of PTSD, could contribute to 
his physical symptoms, and, no doubt, contributed 
to the heart condition that resulted in his death.

Thus, this opinion from a non-VA psychologist favors the 
appellant's contention.  However, even within this opinion, 
the psychologist cautioned that he lacked the expertise and 
that a cardiologist was better suited to the determination.

In that regard, VA did obtain the opinion of a VA 
cardiologist.  In July 2001, a VA cardiologist wrote that he 
had reviewed the veteran's chart and the psychologist's 
opinion.  The doctor indicated that the cause of death, 
according to the death certificate, was arrhythmia.  He also 
noted that the veteran had had long-standing PTSD, which was 
service-connected.  The doctor also noted that the veteran 
had had a history of coronary artery disease (single vessel 
disease by catheterization), history of myocardial infarction 
in 1988, obesity, chronic obstructive pulmonary disease 
(COPD), and hypertension.  The doctor opined:  "In my 
opinion, if arrhythmia was the cause of his death, most 
likely it could have been due to coronary artery disease, 
COPD or hypertens[]ion.  To the best of my knowledge, it is 
unlikely that Post Traumatic Stress Disorder was primarily 
cause of his arrhythmia or death."

On the one hand, there is the opinion of a treating 
psychologist who opines that the veteran's service-connected 
PTSD had an effect on his physical condition and that his 
physical condition affected his service-connected PTSD.  The 
psychologist also opined that the veteran's PTSD undoubtedly 
contributed to the heart condition resulting in the veteran's 
death.  

However, the psychologist couched his opinion in cautionary 
terms; he cautioned that only a cardiologist could "best 
determine the impact of his severe emotional state upon the 
heart condition that resulted in his death."  Thus, the 
probative value of Dr. Jensen's opinion is in effect very 
limited on its face.

On the other hand, VA has obtained the opinion of a 
cardiologist, precisely because of the uncertainty remaining 
in light of Dr. Jensen's opinion.  The resulting 2001 VA 
medical opinion found it "unlikely" that PTSD was the 
primary cause of the veteran's arrhythmia that resulted in 
his death.  However, this opinion did not address whether the 
veteran's service-connected PTSD bore any contributory 
relationship to his death in 2000.  Thus, the 2001 VA medical 
opinion did not address one of the crucial questions that was 
raised by the psychologist's opinion.

On remand, the RO should obtain an addendum to the July 2001 
VA medical opinion, which should address what role, if any, 
the veteran's service-connected PTSD had in the veteran's 
death.  Specifically, the medical opinion obtained on remand 
must address not only whether the service-connected PTSD was 
a principal cause of death but also whether it was a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  

Additionally, prior to obtaining the VA medical opinion 
addendum, the RO should obtain a copy of the veteran's actual 
death certificate.  The certificate in the file appears to be 
a transcription of the actual death certificate, and it does 
not contain all of the information that normally appears on 
death certificates (such as underlying and contributory 
causes of death).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the veteran's death 
certificate.

2.  Obtain an addendum to the July 2001 
VA medical opinion to assess the 
relationship, if any, of the veteran's 
service-connected PTSD to his death in 
June 2000.  The claims folder must be 
provided to the examiner.  The examiner 
must specifically address whether any 
service-connected disability, including 
PTSD, was a primary or contributory 
cause of the veteran's death.  A 
disability is the principal cause of 
death if it was the immediate or 
underlying cause of death, or was 
etiologically related to the death.  38 
C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it 
contributed substantially or materially 
to the cause of death, combined to cause 
death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).  
For a service-connected disability to 
constitute a contributory cause, it is 
not sufficient to show that it casually 
shared in producing death, but, rather, 
there must have been a causal 
connection.  If the VA physician who 
provided the July 2001 medical opinion 
is unavailable, the opinion should be 
sought from a different VA cardiologist.

3.  Then, readjudicate the claims for 
service connection for the cause of the 
veteran's death and entitlement to 
Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of 
the United States Code.  If the decision 
remains adverse to the appellant, 
provide her and her representative with 
a supplemental statement of the case and 
the appropriate opportunity for 
response.  Then, return the case to the 
Board for its review, as appropriate.

The Board expresses no opinion as to the ultimate outcome on 
the merits.  The appellant has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


